               Case 20-12522-JTD            Doc 1276-1        Filed 02/03/21        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )   Chapter 11
                                                              )
MALLINCKRODT PLC, et al.,                                     )   Case No. 20-12522 (JTD)
                                                              )
                   Debtors.1                                  )   (Jointly Administered)
                                                              )
                                                              )   Proposed Hearing Date: Feb. 11, 2021 at 11:00 a.m. (ET)
                                                              )   Proposed Obj. Deadline: Feb. 10, 2021 at 12:00 a.m. (ET)


                               NOTICE OF MOTIONS AND HEARING


                   PLEASE TAKE NOTICE that the debtors in possession in the above-captioned

cases (collectively, the “Debtors”) have today filed the attached Debtors’ Motion for Entry of an

Order (A) Appointing a Mediator and (B) Establishing Mediation Procedures as Set Forth in the

Proposed Order (the “Motion”) with the United States Bankruptcy Court for the District of

Delaware (the “Court”).

                   PLEASE TAKE FURTHER NOTICE that contemporaneously with the filing of

the Motion, the Debtors also filed a motion to shorten the notice and objection periods with

respect to the Motion (the “Motion to Shorten”).

                   PLEASE TAKE FURTHER NOTICE that if the Court grants the relief requested

in the Motion to Shorten: (i) a hearing to consider the Motion will be held on February 11, 2021

at 11:00 a.m. (ET) (the “Hearing”) before The Honorable John T. Dorsey, United States

Bankruptcy Judge for the District of Delaware, at the Court, 824 North Market Street, 5th Floor,

Courtroom 5, Wilmington, Delaware 19801, and (ii) any responses or objections to the Motion


1
    A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims
    and noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The debtors’ mailing address is 675
    McDonnell Blvd., St. Louis, Missouri 63042.



RLF1 24735342v.1
               Case 20-12522-JTD      Doc 1276-1     Filed 02/03/21       Page 2 of 2




must be made by February 10, 2021 at 12:00 a.m. (ET).

                   PLEASE TAKE FURTHER NOTICE that if the Court approves or denies, in

whole or in part, the relief requested in the Motion to Shorten, parties-in-interest will receive

separate notice of the Court-approved objection deadline and hearing date for the Motion.

Dated: February 3, 2021

/s/ Michael J. Merchant
RICHARDS, LAYTON & FINGER, P.A.                     George A. Davis (pro hac vice)
Mark D. Collins (No. 2981)                          George Klidonas (pro hac vice)
Michael J. Merchant (No. 3854)                      Andrew Sorkin (pro hac vice)
Amanda R. Steele (No. 5530)                         Anupama Yerramalli (pro hac vice)
Brendan J. Schlauch (No. 6115)                      LATHAM & WATKINS LLP
One Rodney Square                                   885 Third Avenue
920 N. King Street                                  New York, New York 10022
Wilmington, Delaware 19801                          Telephone: (212) 906-1200
Telephone:     (302) 651-7700                       Facsimile:    (212) 751-4864
Facsimile:     (302) 651-7701                       Email:        george.davis@lw.com
Email:         collins@rlf.com                             george.klidonas@lw.com
               merchant@rlf.com                            andrew.sorkin@lw.com
               steele@rlf.com                              anu.yerramalli@lw.com
               schlauch@rlf.com
                                                    - and -
                                                    Jeffrey E. Bjork (pro hac vice)
- and -
                                                    LATHAM & WATKINS LLP
                                                    355 South Grand Avenue, Suite 100
                                                    Los Angeles, California 90071
                                                    Telephone:     (213) 485-1234
                                                    Facsimile:     (213) 891-8763
                                                    Email:         jeff.bjork@lw.com
                                                    - and -
                                                    Jason B. Gott (pro hac vice)
                                                    LATHAM & WATKINS LLP
                                                    330 North Wabash Avenue, Suite 2800
                                                    Chicago, Illinois 60611
                                                    Telephone: (312) 876-7700
                                                    Facsimile:     (312) 993-9767
                                                    Email:         jason.gott@lw.com

                          Counsel for Debtors and Debtors in Possession




                                                2
RLF1 24735342v.1
